Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/14/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7 and 9-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wang et al (US 20070179254 A1).
Wang discloses adhesives [title] comprising a (meth)acrylic polyol [P1, P3, P4, 0173-0176] and a hydrogenated polyolefin based polyol [P8, 0180] and combines them together in the same polyol mixture [Exs 7-9, 0180] and then combines the polyol mixture with a polyisocyanate [0181-0190]. The acrylic polyol has a Tg of -70 to -10°C [0018], a number average molecular weight (Mn) of 1 kDa to 5 kDa (= 1000 to 5000) [0117], and is liquid at 25°C [0115]. The functionality ranges from about 1.5 to about 5 OH groups per molecule [0119] and this Mn and functionality range results in an Equivalent Weight range of 667 to 1000, which in turn corresponds to a hydroxyl value range of 56.1 to 84.15 mg KOH/g. The hydrogenated polyolefin polyol has the formula:

    PNG
    media_image1.png
    99
    333
    media_image1.png
    Greyscale
[0123, 0180]. 
The preferred isocyanates include HDI [0185] and the diisocyanates may include mixtures with isocyanurates thereof [0146, 0149], the latter of which reads on a triisocyanate. Other triisocyanates that may be mixed with the diisocyanates are disclosed [0148]. Other diisocyanates that may be mixed with the HDI include MDI [0183] and other aromatic isocyanates [0149]. The composition may also include another low molecular weight polyol that is exemplified as 2,4-diethyl-1,5-pentanediol [017] (molecular weight of 160 g/mol). The example 7, for instance, has a mass ratio of acrylic polyol to hydrogenated polyolefin of 45.23:54.77. 

 Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 8 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wang et al (US 20070179254 A1).
Wang, discussed above, discloses an exemplified aliphatic diisocyanates which may be mixed with either triisocyanates or aromatic polyisocyanates. Wang does not disclose a ratio between them. 
From the disclosure of a mixture of two compounds with an absence of a disclosure of the ratio between the two, the ordinarily skilled artisan will most immediately envisage a 1:1 ratio. A generic chemical formula will anticipate a claimed species covered by the formula when the species can be "at once envisaged” from the formula, see MPEP 2131.02.
This rejection is made under both 35 USC 102 anticipation and 35 USC 103 obviousness. Examiner holds the opinion that the limited number of disclosed curing isocyanates would allow the ordinarily skilled artisan to readily envisage the claimed combinations and ratios thereof, therefore the claims are anticipated. In the alternative, the claims are certainly obvious over the combination of elements disclosed, and the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious.  Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Claim Rejections - 35 USC § 103
Claim(s) 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 20070179254 A1) in view of Yamada et al (US 20150034157 A1). 
Wang does not explicitly disclose the specific combinations isocyanates of the claims.
Yamada discloses adhesives comprising a urethane resin prepared from an acrylic polyol and an isocyanate compound [abstract], very similar to Wang. Yamada teaches that the isocyanate should include an isocyanate compound having an aromatic ring and an isocyanate having no aromatic ring [abstract]. Yamada teaches that this provides for excellent curing rate and initial adhesion to a film after aging, as well as excellent long-term hydrolysis resistance at high temperature, resulting in remarkably enhanced durability against a severe environment [0174]. The exemplified combination includes 2.8 g (0.005549 mol) of HDI isocyanurate (aliphatic triisocyanate) and 1.9 g (0.0076 mol) of MDI (aromatic diisocyanate) [Table 3, 0130, 0132] which is a molar ratio of 5.78:4.22. 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used the claimed combinations of isocyanates in the claimed ratios as the isocyanate compounds of Wang because Yamada teaches that HDI isocyanurate and MDI in the claimed ratios provides for excellent curing rate and initial adhesion to a film after aging, as well as excellent long-term hydrolysis resistance at high temperature, resulting in remarkably enhanced durability against a severe environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464. The examiner can normally be reached 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766